DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (CN) 202011356761.2 filed on 26th November, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022, 03/07/2022, and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: [0023] discloses “ultrasonic transmitting circuit121 and ultrasonic receiving circuit122” in line(s) 3-4; “ultrasonic receiving circuit122” in line(s) 6-7; “ultrasonic transmitting circuit121” in line(s) 13.  The term(s) “ultrasonic transmitting circuit121” and “ultrasonic receiving circuit122” should be “ultrasonic transmitting circuit 121” and “ultrasonic receiving circuit 122”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 8 recites “the ultrasonic ranging method of claim 7, wherein the step of obtaining the distance to the target object according to the first ranging information and the second ranging information comprises: obtaining the distance to the target object according to the first ranging information obtained in one first ranging period and the second ranging information obtained in a plurality of the second ranging periods”.   Claim 7 recites the limitation “or obtaining first ranging information of the target object according to a transmitting time of the first ultrasonic wave focused and a receiving time of the second ultrasonic wave during a first ranging period, obtaining second ranging information of the target object according to a transmitting time of the first ultrasonic wave divergent and a receiving time of the second ultrasonic wave during a second ranging period, and obtaining the distance to the target object according to the first ranging information and the second ranging information” in line(s) 7-14.  Claim 8 depends on Claim 7 and refers to a conditional limitation of a circumstance in the limitation of Claim 7; that, if said circumstance doesn’t occur, then the condition will never occur.  Therefore, in view of the ambiguity of Claim 8 in view of its dependency on Claim 7, Claim 8 cannot be examined under its merits.

Claim 14 is essentially the same as Claim 8 and is rejected for the same reasons as applied to Claim 8 above.  Furthermore, as delinated in the rejection of Claim 8above, Claim 14 also cannot be examined under its merits.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the ultrasonic transmitting/receiving channel” in line(s) 13 There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the second ranging periods” in line(s) 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites “the second ranging periods” in line(s) 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim(s) 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Claim 1 recites the limitation(s) “each of the plurality of transmitting channels being further configured to receive the second ultrasonic wave” in line(s) 4-5; “the ultrasonic transmitting/receiving circuit being configured to control the ultrasonic transmitter to transmit the first ultrasonic wave or receive the second ultrasonic wave by switching working modes” in line(s) 8-10.  

Claim 4 recites the limitation(s) “controlling the ultrasonic transmitter to receive the second ultrasonic wave” in line(s) 7.  

Claim 9 recites the limitation(s) “controlling the ultrasonic transmitter to receive the second ultrasonic wave” in line(s) 1-2; “controlling the plurality of transmitting channels to receive the second ultrasonic wave” in line(s) 6-7.  

Claim 10 recites the limitation(s) “control the ultrasonic transmitter to receive the second ultrasonic wave” in line(s) 9-10.  

Claim 15 recites the limitation(s) “the plurality of transmitting channels is controlled to receive the second ultrasonic wave” in line(s) 4-5.  

The term “transmitting channels/ ultrasonic transmitter” in claim(s) 1, 4, 9-10, 15 is used by the claim (s) to mean “means of sending and receiving ultrasonic waves,” while the accepted meaning is “the term transducer.”   The customary practice to one of ordinary skill in the art before the effective filing date of the claimed invention would appear to use the nomenclature “transducer” instead of “transmitter”, since a transducer would perform the functionality of the claim while a “transmitter” would perform the functionality of sending/transmitting ultrasonic waves only.  The term is indefinite because the specification does not clearly redefine the term.

Claim(s) 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 3 recites the limitation “a ranging range of the target object located” in line(s) 2.   The term “ranging range” in the claim is a relative term which renders the claim indefinite. The term “ranging range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, [0045] of the detailed description of the Specification discloses “a plane cartesian coordinate system is established as shown in FIG. 6. Coordinates of any detection point within a ranging range (defined by dashed straight lines in FIG. 8) are defined as (x, z), wherein the receiving-delay times are calculated according to the following formulas (3), (4), and (5)”.  It is unclear what a “ranging range” is. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okunishi (US 2005/0117755 A1).
Referring to Claim 1, Okunishi teaches an ultrasonic ranging device (Fig. 2; [0002]), comprising:
an ultrasonic transmitter (Fig. 2: 19, “transmit driver”) comprising a plurality of transmitting channels ([0061 ]: “when sinewave transmit signals are applied from a transmit driver 19 shown in a block diagram of FIG. 2 to the vibrating elements 6, the individual vibrating elements 6 oscillate, together forming a transmitting beam which is emitted into the body of water from the transducer unit 5”) arranged in a ring (Fig. 1 B), each of the plurality of transmitting channels being configured to transmit a first ultrasonic wave outside of the ring (Fig. 2: 19, “transmit driver”; Fig. 5A), the first ultrasonic wave reflected by a target object being defined as a second ultrasonic wave, each of the plurality of transmitting channels being further configured to receive the second ultrasonic wave (Fig. 2: 6, 11, 12; [0061 ]: “FIG. 1 A is a perspective view of a transducer unit 5 of the underwater sounding apparatus 1 for transmitting and receiving ultrasonic sounding waves (acoustic waves)”);
an ultrasonic transmitting/receiving circuit electrically connected to the ultrasonic transmitter, the ultrasonic transmitting/receiving circuit being configured to control the ultrasonic transmitter to transmit the first ultrasonic wave or receive the second ultrasonic wave by switching working modes ([0061 ]: “FIG. 1 A is a perspective view of a transducer unit 5 of the underwater sounding apparatus 1 for transmitting and receiving ultrasonic sounding waves (acoustic waves)"; [0064]);
a controller (Fig. 2: 20; [0064]: “[ ... ] the control unit 20 performs overall control of the individual circuit elements of the underwater sounding apparatus 1 by executing a program stored in the memory”) electrically connected to the ultrasonic transmitting/receiving circuit (Fig. 2), the controller being configured to control the plurality of transmitting channels to transmit the first ultrasonic wave by the ultrasonic transmitting/receiving channel ([0061]), the controller being further configured to obtain a distance to the target object according to a transmitting time of the first ultrasonic wave and a receiving time of the second ultrasonic wave with a known sound velocity ([0064]; [0007] and Fig. 21: implicit based on the functionality of a sonar device).

Referring to Claim 2, Okunishi teaches the ultrasonic ranging device of claim 1, wherein the first ultrasonic wave transmitted by the plurality of transmitting channels is focused on a same focal point ([0075]: “The reference beam generators 31 and 32 produce a pair of receiving beam signals by using the same beamforming technique as used the receiving beamformer 14 for producing the aforementioned receiving beam signals”).

Referring to Claim 3, Okunishi teaches the ultrasonic ranging device of claim 1, wherein the first ultrasonic wave is divergent and covers a ranging range of the target object located ([0061]: “when the transmitting beam tilt angle is set to 0o (horizontal directions), the individual transmit signals having the same amplitude and phase are applied to all the vibrating elements 6 of the transducer unit 5”.  Thus, a divergent ultrasonic wave will be produced).

Referring to Claim 4, Okunishi teaches an ultrasonic ranging method applied in an ultrasonic ranging device (Fig. 2; [0002]), the ultrasonic ranging device comprising an ultrasonic transmitter (Fig. 2: 19, “transmit driver”) comprising a plurality of transmitting channels ([0061 ]: “when sinewave transmit signals are applied from a transmit driver 19 shown in a block diagram of FIG. 2 to the vibrating elements 6, the individual vibrating elements 6 oscillate, together forming a transmitting beam which is emitted into the body of water from the transducer unit 5”) arranged in a ring (Fig. 1 B), the ultrasonic ranging method comprising:
controlling the plurality of transmitting channels to transmit a first ultrasonic wave to at least one detection point of a target object (Fig. 2: 19, “transmit driver”; Fig. 5A), the first ultrasonic wave reflected by the target object being defined as a second ultrasonic wave (Fig. 2: 6, 11, 12; [0061 ]: “FIG. 1 A is a perspective view of a transducer unit 5 of the underwater sounding apparatus 1 for transmitting and receiving ultrasonic sounding waves (acoustic waves)”);
controlling the ultrasonic transmitter to receive the second ultrasonic wave and obtaining a distance to the target object according to a transmitting time of the first ultrasonic wave and a receiving time of the second ultrasonic wave with a known sound velocity ([0064]; [0007] and Fig. 21: implicit based on the functionality of a sonar device).

Referring to Claim 5, Okunishi teaches the ultrasonic ranging method of claim 4, wherein the step of controlling the plurality of transmitting channels to transmit a first ultrasonic wave comprises:
obtaining transmitting-delay times of the plurality of transmitting channels according to distances between the plurality of transmitting channels and the at least one detection point ([0075]: “The reference beam generators 31 and 32 produce a pair of receiving beam signals by using the same beamforming technique as used the receiving beamformer 14 for producing the aforementioned receiving beam signals”);
controlling the plurality of transmitting channels to transmit the first ultrasonic wave according to the transmitting-delay times ([0061]).

Referring to Claim 6, Okunishi teaches the ultrasonic ranging method of claim 5, wherein the step of controlling the plurality of transmitting channels to transmit the first ultrasonic wave according to the transmitting-delay times comprises:
controlling the plurality of transmitting channels to transmit the first ultrasonic wave focused ([0075]: “The reference beam generators 31 and 32 produce a pair of receiving beam signals by using the same beamforming technique as used the receiving beamformer 14 for producing the aforementioned receiving beam signals”) or divergent according to the transmitting-delay times the first ultrasonic wave is divergent and covers a ranging range of the target object located ([0061]: “when the transmitting beam tilt angle is set to 0o (horizontal directions), the individual transmit signals having the same amplitude and phase are applied to all the vibrating elements 6 of the transducer unit 5”.  Thus, a divergent ultrasonic wave will be produced.).

Referring to Claim 7, Okunishi teaches the ultrasonic ranging method of claim 6, wherein the step of obtaining a distance to the target object according to a transmitting time of the first ultrasonic wave and a receiving time of the second ultrasonic wave comprises:
obtaining the distance to the target object according to a transmitting time of the first ultrasonic wave focused and a receiving time of the second ultrasonic wave; or obtaining the distance to the target object according to a transmitting time of the first ultrasonic wave divergent and a receiving time of the second ultrasonic wave ([0061]; [0075]; Fig. 7; both the reference beam and the divergent beam are used to determine the distance as shown in Fig. 7); or obtaining first ranging information of the target object according to a transmitting time of the first ultrasonic wave focused and a receiving time of the second ultrasonic wave during a first ranging period, obtaining second ranging information of the target object according to a transmitting time of the first ultrasonic wave divergent and a receiving time of the second ultrasonic wave during a second ranging period, and obtaining the distance to the target object according to the first ranging information and the second ranging information.

Referring to Claim 9, Okunishi teaches the ultrasonic ranging method of claim 4, wherein the step of controlling the ultrasonic transmitter to receive the second ultrasonic wave comprises:
obtaining receiving-delay times of the plurality of transmitting channels according to distances between the plurality of transmitting channels and the at least one detection point (Fig. 2; [0071]-[0072]);
controlling the plurality of transmitting channels to receive the second ultrasonic wave according to the receiving-delay times (Fig. 2; [0072]).

Referring to Claim 10, Okunishi teaches a controller (Fig. 2; [0064]: control unit 20) applied in an ultrasonic ranging device (Fig. 20; [0004]: the underwater sounding apparatus 80), the ultrasonic ranging device (Fig. 2; [0002]) comprising an ultrasonic transmitter (Fig. 2: 19, “transmit driver”) comprising a plurality of transmitting channels ([0061 ]: “when sinewave transmit signals are applied from a transmit driver 19 shown in a block diagram of FIG. 2 to the vibrating elements 6, the individual vibrating elements 6 oscillate, together forming a transmitting beam which is emitted into the body of water from the transducer unit 5”) arranged in a ring (Fig. 1 B), the controller comprising:
a transmission control circuit configured to control the plurality of transmitting channels to transmit a first ultrasonic wave to at least one detection point of a target object (Fig. 2: 19, “transmit driver”; Fig. 5A), wherein the first ultrasonic wave reflected by the target object is defined as a second ultrasonic wave (Fig. 2: 6, 11, 12; [0061 ]: “FIG. 1 A is a perspective view of a transducer unit 5 of the underwater sounding apparatus 1 for transmitting and receiving ultrasonic sounding waves (acoustic waves)”);
a data processing circuit electrically connected to the transmission control circuit, wherein the data processing circuit is configured to control the ultrasonic transmitter to receive the second ultrasonic wave and obtain a distance to the target object according to a transmitting time of the first ultrasonic wave and a receiving time of the second ultrasonic wave ([0064]; [0007] and Fig. 21: implicit based on the functionality of a sonar device).

Claim 11 is essentially the same as Claim(s) 5 and is rejected for the same reasons as applied to Claim(s) 5 above.

Referring to Claim 12, Okunishi teaches the controller of claim 11, wherein the first ultrasonic wave is focused ([0075]: “The reference beam generators 31 and 32 produce a pair of receiving beam signals by using the same beamforming technique as used the receiving beamformer 14 for producing the aforementioned receiving beam signals”) or divergent ([0061]: “when the transmitting beam tilt angle is set to 0o (horizontal directions), the individual transmit signals having the same amplitude and phase are applied to all the vibrating elements 6 of the transducer unit 5”.  Thus, a divergent ultrasonic wave will be produced).

Claim 13 is essentially the same as Claim(s) 7 and is therefore rejected for the same reasons as applied to Claim(s) 7 above.

Referring to Claim 15, Okunishi teaches the controller of claim 10, wherein receiving-delay times of the plurality of transmitting channels are obtained according to distances between the plurality of transmitting channels and the at least one detection point (Fig. 2; [0071]-[0072]);
the plurality of transmitting channels is controlled to receive the second ultrasonic wave according to the receiving-delay times (Fig. 2; [0072]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645